BOYNTON, District Judge.
This cause having been fully heard, and the court being duly advised in the premises, and the saved property having been appraised by appraisers appointed by the court at the sum of $204,888.82, except a portion of the materials and stores of said vessel which has been sold on the application of the master and claimant for the sum. as appears by the marshal's account sales, of $477.1)8, and no objection having been made against said ap-praisement or sale, it is now ordered, adjudged. and decreed tligt the said sale be confirmed. and that after deducting the costs, charges, and expenses hereafter to be taxed in this proceeding (the matter of distribution being reserved for further decision), the libellants and petitioners have and recover for their services in the premises 9 per cent. of the amount of said sale and appraisement, and that upon payment into the registry of the court of the said costs, charges, expenses and salvage, the said saved property be restored and delivered to the claimant, for the benefit of the true owner or owners thereof.
And on the 27th day of said month a further decree was entered:
In this case it is ordered, adjudged, and decreed, that on one small lot of brass, and one small lot of damaged hides, brought down since the decree, and sold, as appeal’s by the marshal’s account sales, the brass for $8.94, and the hides for $34.10, the salvors receive 70 per cent, of the proceeds of sale; and that on one lot of copper brought down since the first appraisement, and appraised at the sum of $279.50, the salvors receive 25 per cent, of the appraised value.